Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 13 objected to because of the following informalities:  Regarding claim 13, line 2, it appears that --40 -- should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benning et al. (US 20170370960) in view of Shi (US 9919812)
Regarding claims 1 and 17, A system for monitoring health of an electrical heater of an air data probe, (Note par. 16, self compensating heater which is interpreted as monitoring health) The system comprising: 

an aircraft interface configured to communicate with an aircraft so as to receive aircraft flight parameters and/or environmental conditions therefrom; (Note par. 49, For example, aircraft flight condition data can be received from processor(s) 42 or over an aircraft data bus via communication device(s) 48)
an electrical-property calculator configured to calculate an expected value of an electrical property of the electrical heater based in part on the provided electrical power and further based in part on the aircraft flight parameters and/or environmental conditions; (Note par. 49, For instance, icing condition monitor 46 can determine expected electrical current flow for probe head self-compensating heater 28 based on the aircraft flight condition data.)
an electrical measurement circuit configured to electrically couple to the electrical heater so as to measure electrical parameters indicative of the electrical property of the electrical heater; (Note par. 50, air data computer 32 can continue to receive the electrical current data of probe head self-compensating heater 28 from probe head current monitor 38.) and 
Benning et al. does not teach a health monitor configured to determine health of the electrical heater based on a comparison between the calculated expected value and the electrical property as indicated by the measured electrical parameters.
Shi teach a health monitor configured to determine health of the electrical heater based on a comparison between the calculated expected value and the electrical property as indicated by the measured electrical parameters. (Note column 11, lines 63-67 to column 12, lines 1-8)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benning et al. to include the teaching of Shi because it would provide a warning to the cockpit that needs attention. (Note Shi column 12, 1ines 13-20)

Shi teach wherein the health monitor is further configured to generate a health warning signal in response to the electrical property falling outside of a range about the calculated expected value. (Note column 14, lines 32-46)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benning et al. to include the teaching of Shi because it would notify the pilots that the heater is failing. (Note column 14, lines 43-44)
Regarding claim 10, Benning et al. teach wherein the aircraft flight parameters and/or environment conditions on which the expected value is calculated include at least one of: electric power source status, airspeed, air pressure, altitude, air temperature, humidity, liquid water content, ice water content, droplet/particle size distribution, angle of attack, and angle of sideslip. (Note par. 19)
Regarding claim 11, Benning et al. teach wherein the electrical-property calculator is configured to calculate one or more local flowfield properties, based on the received aircraft flight parameters and/or environment conditions. (Note par. 17, pressure sensing)
Regarding claim 12, Benning et al. teach wherein the electrical-property calculator is configured to calculate the expected value of the electrical property of the electrical heater based, at least in part, on the calculated one or more local flowfield properties (pressure, par. 18). (Note par, 49, air flight condition data)
Regarding claim 16, Benning et al. teach the air data probe having a measurement transducer configured to generate a signal indicative of an air data metric. (Note par. 19, pressure  altitude)
Method claim 17 is rejected with claim 1.



Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benning et al. (US 2017037090) in view of Shi (US 9919812) in view of Doremus (US 4121088).
Benning et al. teach the instant invention except:
Regarding claims 2 and 18, Benning et al. does not teach wherein the electrical heater includes a resistive heating element electrically isolated from a conductive member of the air data probe by an insulative member therebetween.
Doremus teach wherein the electrical heater includes a resistive heating element electrically isolated from a conductive member of the air data probe by an insulative member therebetween. (Note column 1, lines 59-67)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benning et al. to include the teaching of Doremus because it would prevent from the heater to effect the sensing device.
Method claim 18 is rejected with claim 2.

Allowable Subject Matter
Claims 3-7, 9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858